OPINION — AG — **** SCHOOL DISTRICT ANNEXATION — ELECTION — APPEAL **** WHERE A VALID PETITION FOR ANNEXATION IS FILED WITH THE COUNTY SUPERINTENDENT WHO CALLS AN ELECTION THEREON, THE ANNEXATION IS APPROVED BY A MAJORITY OF THE SCHOOL DISTRICT ELECTORS VOTING THEREON AND NO APPEAL TO DISTRICT COURT IS PERFECTED, THE FILING OF A PETITION IN A SEPARATE CAUSE OF ACTION IN DISTRICT COURT DOES NOT STAY THE EFFECTIVE DATE OF THE ANNEXATION WHERE SUCH CAUSE OF ACTION IS NOTHING MORE THAN A COLLATERAL ATTACK UPON AN OTHERWISE VALID ORDER.  UNDER THE FACTS SET OUT ABOVE A NEW SCHOOL DISTRICT HAS BEEN FORMED AND A NEW BOARD OF EDUCATION MUST BE APPOINTED THEREFOR. SUBSEQUENT ACTS OF EITHER OF THE OLD BOARDS OF EDUCATION WOULD BE INVALID AND MEMBERS OF SUCH BOARDS WOULD BE PERSONALLY LIABLE FOR EXPENDITURES MADE BY THEM. CITE: 70 Ohio St. 1968 Supp., 7-1 [70-7-1] W. J. MONROE